Exhibit 99.1 Media Investors Stephen Hagey Christopher Oltmann (805) 530-5817 (818) 224-7028 PennyMac Mortgage Investment Trust Announces Changes Among Its Executive Officers Westlake Village, CA, December 13, 2016 – PennyMac Mortgage Investment Trust (NYSE: PMT) today announced changes in the roles of certain of its executive officers in conjunction with organizational changes announced today by PennyMac Financial Services, Inc. (NYSE: PFSI), PMT’s manager and service provider. • Stanford L. Kurland, currently Chairman and Chief Executive Officer, will assume the role of Executive Chairman • David A. Spector, currently Executive Managing Director, President and Chief Operating Officer, will become President and Chief Executive Officer • Doug Jones, currently Senior Managing Director and Chief Institutional Mortgage Banking Officer, will become Senior Managing Director and Chief Mortgage Banking Officer • Anne D. McCallion, currently Senior Managing Director and Chief Financial Officer, will become Senior Managing Director and Chief Enterprise Operations Officer • Andrew S. Chang, currently Senior Managing Director and Chief Business Development Officer, will become Senior Managing Director and Chief Financial Officer • Daniel S. Perotti, Senior Managing Director and Chief Asset and Liability Management Officer, will become Senior Managing Director and Deputy Chief Financial Officer • All other existing executive officers of the company will retain their current titles and roles, including: Steve Bailey, Senior Managing Director and Chief Mortgage Operations Officer; Jeffrey P. Grogin, Senior Managing Director and Chief Administrative and Legal Officer; Vandad Fartaj, Senior Managing 1 Director and Chief Capital Markets Officer; and David M. Walker, Senior Managing Director and Chief Risk Officer Mr. Kurland said, “In conjunction with the same organizational changes taking place at PennyMac Financial Services, Inc., PMT’s manager and service provider, I want to emphasize my intent to remain deeply engaged in leading the strategic and operational direction of both companies for the foreseeable future.Today’s changes will allow the next generation of PMT’s leaders to assume broader roles and greater levels of responsibility, and I want to take the time to ensure that this transition is executed successfully and in an orderly fashion under my leadership as Executive Chairman.I am very optimistic as I look ahead to many years of strong performance by PMT.I am confident that we have the right leadership team and, through our relationship with PennyMac Financial, the best-in-class mortgage banking platform.” All of these changes are effective January 1, 2017. About PennyMac Mortgage Investment Trust PennyMac Mortgage Investment Trust is a mortgage real estate investment trust (REIT) that invests primarily in residential mortgage loans and mortgage-related assets.PennyMac Mortgage Investment Trust trades on the New York Stock Exchange under the symbol “PMT” and is externally managed by PNMAC Capital Management, LLC, an indirect subsidiary of PennyMac Financial Services, Inc.Additional information about PennyMac Mortgage Investment Trust is available at www.PennyMac-REIT.com.
